 

 

 

Ross Stores, Inc.


2008 Equity Incentive Plan

As Amended Through March 18, 2009

 

 

 

 

--------------------------------------------------------------------------------

Ross Stores, Inc.
2008 Equity Incentive Plan
As Amended Through March 18, 2009

     1. ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

          1.1 Establishment. The Ross Stores, Inc. 2008 Equity Incentive Plan
(the “Plan”) is hereby established effective as of May 22, 2008, the date of its
approval by the stockholders of the Company (the “Effective Date”).

          1.2 Purpose. The purpose of the Plan is to advance the interests of
the Participating Company Group and its stockholders by providing an incentive
to attract, retain and reward persons performing services for the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group. The Plan seeks to achieve this
purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Restricted Stock Purchase Rights, Restricted Stock Bonuses, Restricted
Stock Units, Performance Shares, Performance Units, Deferred Compensation Awards
and Nonemployee Director Awards.

          1.3 Term of Plan. The Plan shall continue in effect until its
termination by the Committee; provided, however, that all Awards shall be
granted, if at all, within ten (10) years from the Effective Date.

     2. Definitions and Construction.

          2.1 Definitions. Whenever used herein, the following terms shall have
their respective meanings set forth below:

               (a) “Affiliate” means (i) an entity, other than a Parent
Corporation, that directly, or indirectly through one or more intermediary
entities, controls the Company or (ii) an entity, other than a Subsidiary
Corporation, that is controlled by the Company directly or indirectly through
one or more intermediary entities. For this purpose, the term “control”
(including the term “controlled by”) means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
the relevant entity, whether through the ownership of voting securities, by
contract or otherwise; or shall have such other meaning assigned such term for
the purposes of registration on Form S-8 under the Securities Act.

               (b) “Award” means any Option, Stock Appreciation Right,
Restricted Stock Purchase Right, Restricted Stock Bonus, Restricted Stock Unit,
Performance Share, Performance Unit, Deferred Compensation Award or Nonemployee
Director Award granted under the Plan.

               (c) “Award Agreement” means a written or electronic agreement
between the Company and a Participant setting forth the terms, conditions and
restrictions of the Award granted to the Participant.

1

--------------------------------------------------------------------------------

               (d) “Board” means the Board of Directors of the Company.

               (e) “Change in Control” means, unless such term or an equivalent
term is otherwise defined with respect to an Award by the Participant’s Award
Agreement or by a written contract of employment or service, the occurrence of
any of the following:

                    (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of the total Fair
Market Value or total combined voting power of the Company’s then-outstanding
securities entitled to vote generally in the election of Directors; provided,
however, that the following acquisitions shall not constitute a Change in
Control: (1) an acquisition by any person who on the Effective Date is the
beneficial owner of more than fifty percent (50%) of such Fair Market Value or
voting power, (2) an acquisition directly from the Company, including, without
limitation, a public offering of securities, (3) an acquisition by the Company,
(4) an acquisition by a trustee or other fiduciary under an employee benefit
plan of a Participating Company or (5) an acquisition by an entity owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the voting securities of the Company; or

                    (ii) an Ownership Change Event or series of related
Ownership Change Events (collectively, a “Transaction”) in which the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding securities entitled to vote generally in the election of Directors
or, in the case of an Ownership Change Event described in Section 2.1(aa)(iii),
the entity to which the assets of the Company were transferred (the
“Transferee”), as the case may be; or

                    (iii) a liquidation or dissolution of the Company;

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Committee shall
determine whether multiple sales or exchanges of the voting securities of the
Company or multiple Ownership Change Events are related, and its determination
shall be final, binding and conclusive.

               (f) “Code” means the Internal Revenue Code of 1986, as amended,
and any applicable regulations or administrative guidelines promulgated
thereunder.

               (g) “Committee” means the Compensation Committee and such other
committee or subcommittee of the Board, if any, duly appointed to administer the
Plan and having such powers in each instance as shall be specified by the Board.
If, at any time, there is no committee of the Board then authorized or properly
constituted to administer the Plan, the Board shall exercise all of the powers
of the Committee granted herein, and, in any event, the Board may in its
discretion exercise any or all of such powers.

2

--------------------------------------------------------------------------------

               (h) “Company” means Ross Stores, Inc., a Delaware corporation, or
any successor corporation thereto.

               (i) “Consultant” means a person engaged to provide consulting or
advisory services (other than as an Employee or a member of the Board) to a
Participating Company, provided that the identity of such person, the nature of
such services or the entity to which such services are provided would not
preclude the Company from offering or selling securities to such person pursuant
to the Plan in reliance on registration on Form S-8 under the Securities Act.

               (j) “Covered Employee” means, at any time the Plan is subject to
Section 162(m), any Employee who is or may reasonably be expected to become a
“covered employee” as defined in Section 162(m), or any successor statute, and
who is designated, either as an individual Employee or a member of a class of
Employees, by the Committee no later than (i) the date ninety (90) days after
the beginning of the Performance Period, or (ii) the date on which twenty-five
percent (25%) of the Performance Period has elapsed, as a “Covered Employee”
under this Plan for such applicable Performance Period.

               (k) “Deferred Compensation Award” means an award of Stock Units
granted to a Participant pursuant to Section 11.

               (l) “Director” means a member of the Board.

               (m) “Disability” means the permanent and total disability of the
Participant, within the meaning of Section 22(e)(3) of the Code.

               (n) “Dividend Equivalent Right” means the right of a Participant,
granted at the discretion of the Committee or as otherwise provided by the Plan,
to receive a credit for the account of such Participant in an amount equal to
the cash dividends paid on one share of Stock for each share of Stock
represented by an Award held by such Participant.

               (o) “Employee” means any person treated as an employee (including
an Officer or a member of the Board who is also treated as an employee) in the
records of a Participating Company and, with respect to any Incentive Stock
Option granted to such person, who is an employee for purposes of Section 422 of
the Code; provided, however, that neither service as a member of the Board nor
payment of a director’s fee shall be sufficient to constitute employment for
purposes of the Plan. The Company shall determine in good faith and in the
exercise of its discretion whether an individual has become or has ceased to be
an Employee and the effective date of such individual’s employment or
termination of employment, as the case may be. For purposes of an individual’s
rights, if any, under the terms of the Plan as of the time of the Company’s
determination of whether or not the individual is an Employee, all such
determinations by the Company shall be final, binding and conclusive as to such
rights, if any, notwithstanding that the Company or any court of law or
governmental agency subsequently makes a contrary determination as to such
individual’s status as an Employee.

               (p) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

3

--------------------------------------------------------------------------------

               (q) “Fair Market Value” means, as of any date, the value of a
share of Stock or other property as determined by the Committee, in its
discretion, or by the Company, in its discretion, if such determination is
expressly allocated to the Company herein, subject to the following:

                    (i) Except as otherwise determined by the Committee, if, on
such date, the Stock is listed on a national or regional securities exchange or
market system, the Fair Market Value of a share of Stock shall be the closing
price of a share of Stock as quoted on the national or regional securities
exchange or market system constituting the primary market for the Stock, as
reported in The Wall Street Journal or such other source as the Company deems
reliable. If the relevant date does not fall on a day on which the Stock has
traded on such securities exchange or market system, the date on which the Fair
Market Value shall be established shall be the last day on which the Stock was
so traded prior to the relevant date, or such other appropriate day as shall be
determined by the Committee, in its discretion.

                    (ii) Notwithstanding the foregoing, the Committee may, in
its discretion, determine the Fair Market Value on the basis of the opening,
closing, or average of the high and low sale prices of a share of Stock on such
date or the preceding trading day, the actual sale price of a share of Stock
received by a Participant, any other reasonable basis using actual transactions
in the Stock as reported on a national or regional securities exchange or market
system, or on any other basis consistent with the requirements of Section 409A.
The Committee may also determine the Fair Market Value upon the average selling
price of the Stock during a specified period that is within thirty (30) days
before or thirty (30) days after such date, provided that, with respect to the
grant of an Option or SAR, the commitment to grant such Award based on such
valuation method must be irrevocable before the beginning of the specified
period. The Committee may vary its method of determination of the Fair Market
Value as provided in this Section for different purposes under the Plan to the
extent consistent with the requirements of Section 409A.

                    (iii) If, on such date, the Stock is not listed on a
national or regional securities exchange or market system, the Fair Market Value
of a share of Stock shall be as determined by the Committee in good faith
without regard to any restriction other than a restriction which, by its terms,
will never lapse, and in a manner consistent with the requirements of Section
409A.

               (r) “Full Value Award” means any Award settled in Stock, other
than (i) an Option, (ii) a Stock Appreciation Right, (iii) a Restricted Stock
Purchase Right under which the Company will receive monetary consideration equal
to the Fair Market Value (determined on the effective date of grant) of the
shares subject to such Award, or (iv) a Nonemployee Director Award which is any
of the foregoing types of Awards.

               (s) “Incentive Stock Option” means an Option intended to be (as
set forth in the Award Agreement) and which qualifies as an incentive stock
option within the meaning of Section 422(b) of the Code.

               (t) “Insider” means an Officer, a Director or any other person
whose transactions in Stock are subject to Section 16 of the Exchange Act.

4

--------------------------------------------------------------------------------

               (u) “Insider Trading Policy” means the written policy of the
Company pertaining to the purchase, sale, transfer or other disposition of the
Company’s equity securities by Directors, Officers, Employees or other service
providers who may possess material, nonpublic information regarding the Company
or its securities.

               (v) “Nonemployee Director” means a Director who is not an
Employee.

               (w) “Nonemployee Director Award” means a Nonstatutory Stock
Option, Stock Appreciation Right, Restricted Stock Award or Restricted Stock
Unit Award granted to a Nonemployee Director pursuant to Section 12.

               (x) “Nonstatutory Stock Option” means an Option not intended to
be (as set forth in the Award Agreement) an incentive stock option within the
meaning of Section 422(b) of the Code.

               (y) “Officer” means any person designated by the Board as an
officer of the Company.

               (z) “Option” means an Incentive Stock Option or a Nonstatutory
Stock Option granted pursuant to the Plan.

               (aa) “Ownership Change Event” means the occurrence of any of the
following with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; or (iii) the
sale, exchange, or transfer of all or substantially all of the assets of the
Company (other than a sale, exchange or transfer to one or more subsidiaries of
the Company).

               (bb) “Parent Corporation” means any present or future “parent
corporation” of the Company, as defined in Section 424(e) of the Code.

               (cc) “Participant” means any eligible person who has been granted
one or more Awards.

               (dd) “Participating Company” means the Company or any Parent
Corporation, Subsidiary Corporation or Affiliate.

               (ee) “Participating Company Group” means, at any point in time,
all entities collectively which are then Participating Companies.

               (ff) “Performance Award” means an Award of Performance Shares or
Performance Units.

               (gg) “Performance Award Formula” means, for any Performance
Award, a formula or table established by the Committee pursuant to Section 10.3
which provides the basis for computing the value of a Performance Award at one
or more threshold levels of attainment of the applicable Performance Goal(s)
measured as of the end of the applicable Performance Period.

5

--------------------------------------------------------------------------------

               (hh) “Performance-Based Compensation” means compensation under an
Award that satisfies the requirements of Section 162(m) for certain
performance-based compensation paid to Covered Employees.

               (ii) “Performance Goal” means a performance goal established by
the Committee pursuant to Section 10.3.

               (jj) “Performance Period” means a period established by the
Committee pursuant to Section 10.3 at the end of which one or more Performance
Goals are to be measured.

               (kk) “Performance Share” means a right granted to a Participant
pursuant to Section 10 to receive a payment equal to the value of a Performance
Share, as determined by the Committee, based on performance.

               (ll) “Performance Unit” means a right granted to a Participant
pursuant to Section 10 to receive a payment equal to the value of a Performance
Unit, as determined by the Committee, based upon performance.

               (mm) “Predecessor Plan” means each of the Company’s 1988
Restricted Stock Plan, 1991 Outside Directors Stock Option Plan, 1992 Stock
Option Plan, 2000 Equity Incentive Plan and 2004 Equity Incentive Plan.

               (nn) “Restricted Stock Award” means an Award of a Restricted
Stock Bonus or a Restricted Stock Purchase Right.

               (oo) “Restricted Stock Bonus” means Stock granted to a
Participant pursuant to Section 8 or Section 12.

               (pp) “Restricted Stock Purchase Right” means a right to purchase
Stock granted to a Participant pursuant to Section 8 or Sections 12.

               (qq) “Restricted Stock Unit” or “Stock Unit” means a right
granted to a Participant pursuant to Section 9, Section 11 or Section 12 to
receive a share of Stock on a date determined in accordance with the provisions
of such Sections, as applicable, and the Participant’s Award Agreement.

               (rr) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as
amended from time to time, or any successor rule or regulation.

               (ss) “SAR” or “Stock Appreciation Right” means a right granted to
a Participant pursuant to Section 7 or Section 12 to receive payment, for each
share of Stock subject to such Award, of an amount equal to the excess, if any,
of the Fair Market Value of a share of Stock on the date of exercise of the SAR
over the exercise price.

               (tt) “Section 162(m)” means Section 162(m) of the Code.

               (uu) “Section 409A” means Section 409A of the Code.

6

--------------------------------------------------------------------------------

               (vv) “Section 409A Deferred Compensation” means compensation
provided pursuant to an Award that constitutes deferred compensation subject to
and not exempted from the requirements of Section 409A.

               (ww) “Securities Act” means the Securities Act of 1933, as
amended.

               (xx) “Service” means a Participant’s employment or service with
the Participating Company Group, whether in the capacity of an Employee, a
Director or a Consultant. Unless otherwise provided by the Committee, a
Participant’s Service shall not be deemed to have terminated merely because of a
change in the capacity in which the Participant renders such Service or a change
in the Participating Company for which the Participant renders such Service,
provided that there is no interruption or termination of the Participant’s
Service. Furthermore, a Participant’s Service shall not be deemed to have
terminated if the Participant takes any military leave, sick leave, or other
bona fide leave of absence approved by the Company. However, if any such leave
taken by a Participant exceeds ninety (90) days, then on the one hundred
eighty-first (181st) day following the commencement of such leave any Incentive
Stock Option held by the Participant shall cease to be treated as an Incentive
Stock Option and instead shall be treated thereafter as a Nonstatutory Stock
Option, unless the Participant’s right to return to Service with the
Participating Company Group is guaranteed by statute or contract.
Notwithstanding the foregoing, unless otherwise designated by the Company or
required by law, an unpaid leave of absence shall not be treated as Service for
purposes of determining vesting under the Participant’s Award Agreement. A
Participant’s Service shall be deemed to have terminated either upon an actual
termination of Service or upon the business entity for which the Participant
performs Service ceasing to be a Participating Company. Subject to the
foregoing, the Company, in its discretion, shall determine whether the
Participant’s Service has terminated and the effective date of such termination.

               (yy) “Stock” means the common stock of the Company, as adjusted
from time to time in accordance with Section 4.4.

               (zz) “Subsidiary Corporation” means any present or future
“subsidiary corporation” of the Company, as defined in Section 424(f) of the
Code.

               (aaa) “Ten Percent Owner” means a Participant who, at the time an
Option is granted to the Participant, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of a
Participating Company (other than an Affiliate) within the meaning of Section
422(b)(6) of the Code.

               (bbb) “Vesting Conditions” mean those conditions established in
accordance with the Plan prior to the satisfaction of which shares subject to an
Award remain subject to forfeiture or a repurchase option in favor of the
Company exercisable for the Participant’s monetary purchase price, if any, for
such shares upon the Participant’s termination of Service.

          2.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall

7

--------------------------------------------------------------------------------

include the singular. Use of the term “or” is not intended to be exclusive,
unless the context clearly requires otherwise.

     3. ADMINISTRATION.

          3.1 Administration by the Committee. The Plan shall be administered by
the Committee. All questions of interpretation of the Plan, of any Award
Agreement or of any other form of agreement or other document employed by the
Company in the administration of the Plan or of any Award shall be determined by
the Committee, and such determinations shall be final, binding and conclusive
upon all persons having an interest in the Plan or such Award, unless fraudulent
or made in bad faith. Any and all actions, decisions and determinations taken or
made by the Committee in the exercise of its discretion pursuant to the Plan or
Award Agreement or other agreement thereunder (other than determining questions
of interpretation pursuant to the preceding sentence) shall be final, binding
and conclusive upon all persons having an interest therein.

          3.2 Authority of Officers. Any Officer shall have the authority to act
on behalf of the Company with respect to any matter, right, obligation,
determination or election which is the responsibility of or which is allocated
to the Company herein, provided the Officer has apparent authority with respect
to such matter, right, obligation, determination or election. The Board or
Committee may, in its discretion, delegate to a committee comprised of one or
more Officers the authority to grant one or more Awards, without further
approval of the Board or the Committee, to any Employee, other than a person
who, at the time of such grant, is an Insider or a Covered Person; provided,
however, that (a) the exercise price per share of each such Award which is an
Option or SAR shall be not less than the Fair Market Value per share of the
Stock on the effective date of grant (or, if the Stock has not traded on such
date, on the last day preceding the effective date of grant on which the Stock
was traded), (b) each such Award shall be subject to the terms and conditions of
the appropriate standard form of Award Agreement approved by the Board or the
Committee and shall conform to the provisions of the Plan, and (c) each such
Award shall conform to guidelines as shall be established from time to time by
resolution of the Board or the Committee.

          3.3 Administration with Respect to Insiders. With respect to
participation by Insiders in the Plan, at any time that any class of equity
security of the Company is registered pursuant to Section 12 of the Exchange
Act, the Plan shall be administered in compliance with the requirements, if any,
of Rule 16b-3.

          3.4 Committee Complying with Section 162(m). If the Company is a
“publicly held corporation” within the meaning of Section 162(m), the Board may
establish a Committee of “outside directors” within the meaning of Section
162(m) to approve the grant of any Award intended to result in the payment of
Performance-Based Compensation.

          3.5 Powers of the Committee. In addition to any other powers set forth
in the Plan and subject to the provisions of the Plan, the Committee shall have
the full and final power and authority, in its discretion:

8

--------------------------------------------------------------------------------

               (a) to determine the persons to whom, and the time or times at
which, Awards shall be granted and the number of shares of Stock, units or
monetary value to be subject to each Award;

               (b) to determine the type of Award granted;

               (c) to determine the Fair Market Value of shares of Stock or
other property;

               (d) to determine the terms, conditions and restrictions
applicable to each Award (which need not be identical) and any shares acquired
pursuant thereto, including, without limitation, (i) the exercise or purchase
price of shares pursuant to any Award, (ii) the method of payment for shares
purchased pursuant to any Award, (iii) the method for satisfaction of any tax
withholding obligation arising in connection with any Award, including by the
withholding or delivery of shares of Stock, (iv) the timing, terms and
conditions of the exercisability or vesting of any Award or any shares acquired
pursuant thereto, (v) the Performance Measures, Performance Period, Performance
Award Formula and Performance Goals applicable to any Award and the extent to
which such Performance Goals have been attained, (vi) the time of the expiration
of any Award, (vii) the effect of the Participant’s termination of Service on
any of the foregoing, and (viii) all other terms, conditions and restrictions
applicable to any Award or shares acquired pursuant thereto not inconsistent
with the terms of the Plan;

               (e) to determine whether an Award will be settled in shares of
Stock, cash, or in any combination thereof;

               (f) to approve one or more forms of Award Agreement;

               (g) to amend, modify, extend, cancel or renew any Award or to
waive any restrictions or conditions applicable to any Award or any shares
acquired pursuant thereto;

               (h) to accelerate, continue, extend or defer the exercisability
or vesting of any Award or any shares acquired pursuant thereto, including with
respect to the period following a Participant’s termination of Service;

               (i) to prescribe, amend or rescind rules, guidelines and policies
relating to the Plan, or to adopt sub-plans or supplements to, or alternative
versions of, the Plan, including, without limitation, as the Committee deems
necessary or desirable to comply with the laws or regulations of or to
accommodate the tax policy, accounting principles or custom of, foreign
jurisdictions whose citizens may be granted Awards; and

               (j) to correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award Agreement and to make all other
determinations and take such other actions with respect to the Plan or any Award
as the Committee may deem advisable to the extent not inconsistent with the
provisions of the Plan or applicable law.

          3.6 Option or SAR Repricing. Without the affirmative vote of holders
of a majority of the shares of Stock cast in person or by proxy at a meeting of
the stockholders of the

9

--------------------------------------------------------------------------------

Company at which a quorum representing a majority of all outstanding shares of
Stock is present or represented by proxy, the Board shall not approve a program
providing for either (a) the cancellation of outstanding Options or SARs having
exercise prices per share greater than the then Fair Market Value of a share of
Stock (“Underwater Awards”) and the grant in substitution therefore of new
Options or SARs having a lower exercise price, Full Value Awards or payments in
cash, or (b) the amendment of outstanding Underwater Awards to reduce the
exercise price thereof. This paragraph shall not be construed to apply to
“issuing or assuming a stock option in a transaction to which Section 424(a)
applies,” within the meaning of Section 424 of the Code.

          3.7 Indemnification. In addition to such other rights of
indemnification as they may have as members of the Board or the Committee or as
officers or employees of the Participating Company Group, members of the Board
or the Committee and any officers or employees of the Participating Company
Group to whom authority to act for the Board, the Committee or the Company is
delegated shall be indemnified by the Company against all reasonable expenses,
including attorneys’ fees, actually and necessarily incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.

     4. Shares Subject to Plan.

          4.1 Maximum Number of Shares Issuable. Subject to adjustment as
provided in Sections 4.2, 4.3 and 4.4, the maximum aggregate number of shares of
Stock that may be issued under the Plan shall be six million (6,000,000) and
shall consist of authorized but unissued or reacquired shares of Stock or any
combination thereof.

          4.2 Adjustment for Unissued Predecessor Plan Shares. The maximum
aggregate number of shares of Stock that may be issued under the Plan as set
forth in Section 4.1 shall be cumulatively increased from time to time by:

               (a) the number of shares of Stock subject to that portion of any
option or other award outstanding pursuant to a Predecessor Plan as of the
Effective Date which, on or after the Effective Date, expires or is terminated
or canceled for any reason without having been exercised or settled in full;

               (b) the number of shares of Stock acquired pursuant to a
Predecessor Plan subject to forfeiture or repurchase by the Company at the
Participant’s purchase price which, on or after the Effective Date, is so
forfeited or repurchased; and

10

--------------------------------------------------------------------------------

               (c) the number of shares Stock that are withheld or reacquired by
the Company on or after the Effective Date in satisfaction of tax withholding
obligations pursuant to a Predecessor Plan;

provided, however, that the aggregate number of shares of Stock authorized for
issuance under the Predecessor Plans that may become authorized for issuance
under the Plan pursuant to this Section 4.2 shall not exceed 8,492,928.

          4.3 Share Counting. If an outstanding Award for any reason expires or
is terminated or canceled without having been exercised or settled in full, or
if shares of Stock acquired pursuant to an Award subject to forfeiture or
repurchase are forfeited or repurchased by the Company for an amount not greater
than the Participant’s purchase price, the shares of Stock allocable to the
terminated portion of such Award or such forfeited or repurchased shares of
Stock shall again be available for issuance under the Plan. Shares of Stock
shall not be deemed to have been issued pursuant to the Plan (a) with respect to
any portion of an Award that is settled in cash or (b) to the extent such shares
are withheld or reacquired by the Company in satisfaction of tax withholding
obligations pursuant to Section 17.2. Upon payment in shares of Stock pursuant
to the exercise of an SAR, the number of shares available for issuance under the
Plan shall be reduced only by the number of shares actually issued in such
payment. If the exercise price of an Option is paid by tender to the Company, or
attestation to the ownership, of shares of Stock owned by the Participant, the
number of shares available for issuance under the Plan shall be reduced by the
net number of shares for which the Option is exercised.

          4.4 Adjustments for Changes in Capital Structure. Subject to any
required action by the stockholders of the Company and the requirements of
Section 409A and 424 of the Code to the extent applicable, in the event of any
change in the Stock effected without receipt of consideration by the Company,
whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number and kind of shares subject
to the Plan and to any outstanding Awards, in the Award limits set forth in
Section 5.4, and in the exercise or purchase price per share under any
outstanding Award in order to prevent dilution or enlargement of Participants’
rights under the Plan. For purposes of the foregoing, conversion of any
convertible securities of the Company shall not be treated as “effected without
receipt of consideration by the Company.” If a majority of the shares which are
of the same class as the shares that are subject to outstanding Awards are
exchanged for, converted into, or otherwise become (whether or not pursuant to
an Ownership Change Event) shares of another corporation (the “New Shares”), the
Committee may unilaterally amend the outstanding Awards to provide that such
Awards are for New Shares. In the event of any such amendment, the number of
shares subject to, and the exercise or purchase price per share of, the
outstanding Awards shall be adjusted in a fair and equitable manner as
determined by the Committee, in its discretion. Any fractional share resulting
from an adjustment pursuant to this Section 4.4 shall be rounded down to the
nearest whole number, and in no event may the exercise or purchase price under
any Award be decreased to an amount less than the par value, if any, of the
stock subject to such Award. The

11

--------------------------------------------------------------------------------

Committee in its discretion, may also make such adjustments in the terms of any
Award to reflect, or related to, such changes in the capital structure of the
Company or distributions as it deems appropriate, including modification of
Performance Goals, Performance Award Formulas and Performance Periods. The
adjustments determined by the Committee pursuant to this Section 4.4 shall be
final, binding and conclusive.

     The Committee may, without affecting the number of shares of Stock reserved
or available hereunder, authorize the issuance or assumption of benefits under
this Plan in connection with any merger, consolidation, acquisition of property
or stock, or reorganization upon such terms and conditions as it may deem
appropriate, subject to compliance with Section 409A and any other applicable
provisions of the Code.

     5. Eligibility and Award Limitations.

          5.1 Persons Eligible for Awards. Awards may be granted only to
Employees, Consultants and Directors. Nonemployee Director Awards may be granted
only to persons who, at the time of grant, are Nonemployee Directors.

          5.2 Participation. Awards are granted solely at the discretion of the
Committee. Eligible persons may be granted more than one Award. However,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award, or, having been granted an Award, to be granted an additional
Award.

          5.3 Incentive Stock Option Limitations.

               (a) Persons Eligible. An Incentive Stock Option may be granted
only to a person who, on the effective date of grant, is an Employee of the
Company, a Parent Corporation or a Subsidiary Corporation (each being an
“ISO-Qualifying Corporation”). Any person who is not an Employee of an
ISO-Qualifying Corporation on the effective date of the grant of an Option to
such person may be granted only a Nonstatutory Stock Option.

               (b) Fair Market Value Limitation. To the extent that options
designated as Incentive Stock Options (granted under all stock option plans of
the Participating Company Group, including the Plan) become exercisable by a
Participant for the first time during any calendar year for stock having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount shall be treated as Nonstatutory Stock
Options. For purposes of this Section, options designated as Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of stock shall be determined as of the time the option
with respect to such stock is granted. If the Code is amended to provide for a
limitation different from that set forth in this Section, such different
limitation shall be deemed incorporated herein effective as of the date and with
respect to such Options as required or permitted by such amendment to the Code.
If an Option is treated as an Incentive Stock Option in part and as a
Nonstatutory Stock Option in part by reason of the limitation set forth in this
Section, the Participant may designate which portion of such Option the
Participant is exercising. In the absence of such designation, the Participant
shall be deemed to have exercised the Incentive Stock Option portion of the
Option first. Upon exercise, shares issued pursuant to each such portion shall
be separately identified.

12

--------------------------------------------------------------------------------

          5.4 Award Limits.

               (a) Maximum Number of Shares Issuable Pursuant to Incentive Stock
Options. Subject to adjustment as provided in Section 4.4, the maximum aggregate
number of shares of Stock that may be issued under the Plan pursuant to the
exercise of Incentive Stock Options shall not exceed six million (6,000,000)
shares. The maximum aggregate number of shares of Stock that may be issued under
the Plan pursuant to all Awards other than Incentive Stock Options shall be the
number of shares determined in accordance with Section 4.1, subject to
adjustment as provided in Section 4.2, Section 4.3 and Section 4.4 and further
subject to the limitation set forth in Section 5.4(b) below.

               (b) Aggregate Limit on Full Value Awards. Subject to adjustment
as provided in Section 4.4, the number of shares issued under the Plan pursuant
to the exercise or settlement of Full Value Awards shall not exceed the sum of
(i) six million (6,000,000) and (ii) the aggregate number of shares subject to
full value awards granted pursuant to a Predecessor Plan which revert to the
Plan in accordance with Section 4.2(a) or 4.2(b).

               (c) Limit on Full Value Awards without Minimum Vesting. Except
with respect to a maximum of five percent (5%) of the maximum aggregate number
of shares of Stock that may be issued under the Plan, as provided in Section
4.1, Full Value Awards which vest on the basis of the Participant’s continued
Service shall provide for pro rata vesting over a period of not less than three
(3) years, and Full Value Awards which vest on the basis of the attainment of
performance goals shall provide for a performance period of not less than twelve
(12) months. The foregoing limitations shall not preclude the acceleration of
vesting of any such Award upon the death, disability or termination of Service
of the Participant or upon or following a Change in Control, as determined by
the Committee in its discretion.

               (d) Section 162(m) Award Limits. The following limits shall apply
to the grant of any Award if, at the time of grant, the Company is a “publicly
held corporation” within the meaning of Section 162(m).

                    (i) Options and SARs. Subject to adjustment as provided in
Section 4.4, no Employee shall be granted within any fiscal year of the Company
one or more Options or Freestanding SARs which in the aggregate are for more
than the lesser of (1) seven hundred fifty thousand (750,000) shares or (2) one
percent (1%) of the number of shares of Stock issued and outstanding as reported
in the most recent periodic report filed with the Securities and Exchange
Commission.

                    (ii) Restricted Stock and Restricted Stock Unit Awards.
Subject to adjustment as provided in Section 4.4, no Employee shall be granted
within any fiscal year of the Company one or more Restricted Stock Awards or
Restricted Stock Unit Awards, subject to Vesting Conditions based on the
attainment of Performance Goals, for more than the lesser of (1) seven hundred
fifty thousand (750,000) shares or (2) one percent (1%) of the number of shares
of Stock issued and outstanding as reported in the most recent periodic report
filed with the Securities and Exchange Commission.

13

--------------------------------------------------------------------------------

                    (iii) Performance Awards. Subject to adjustment as provided
in Section 4.4, no Employee shall be granted (1) Performance Shares which could
result in such Employee receiving more than five hundred thousand (500,000)
shares for each full fiscal year of the Company contained in the Performance
Period for such Award, or (2) Performance Units which could result in such
Employee receiving more than five million dollars ($5,000,000) for each full
fiscal year of the Company contained in the Performance Period for such Award.
No Participant may be granted more than one Performance Award for the same
Performance Period.

               (e) Nonemployee Director Award Limits. Subject to adjustment as
provided in Section 4.4, no Nonemployee Director may be granted within any
fiscal year of the Company one or more Nonemployee Director Awards for more than
5,000 shares subject to Full Value Awards or 12,000 shares subject to Options or
SARs; provided, however, that the foregoing annual limit shall be increased by
one or more of the following additions, as applicable:

                    (i) in the fiscal year in which the Nonemployee Director is
first appointed or elected to the Board as a Nonemployee Director, an additional
7,000 shares subject to Full Value Awards or 17,000 shares subject to Options or
SARs; and

                    (ii) in any fiscal year for each committee of the Board on
which the Nonemployee Director is then serving, an additional 600 shares subject
to Full Value Awards or 1,500 shares subject to Options or SARs.

     6. Stock Options.

          Options shall be evidenced by Award Agreements specifying the number
of shares of Stock covered thereby, in such form as the Committee shall from
time to time establish. Award Agreements evidencing Options may incorporate all
or any of the terms of the Plan by reference and shall comply with and be
subject to the following terms and conditions:

          6.1 Exercise Price. The exercise price for each Option shall be
established in the discretion of the Committee; provided, however, that (a) the
exercise price per share shall be not less than the Fair Market Value of a share
of Stock on the effective date of grant of the Option and (b) no Incentive Stock
Option granted to a Ten Percent Owner shall have an exercise price per share
less than one hundred ten percent (110%) of the Fair Market Value of a share of
Stock on the effective date of grant of the Option. Notwithstanding the
foregoing, an Option (whether an Incentive Stock Option or a Nonstatutory Stock
Option) may be granted with an exercise price lower than the minimum exercise
price set forth above if such Option is granted pursuant to an assumption or
substitution for another option in a manner qualifying under the provisions of
Section 424(a) of the Code.

          6.2 Exercisability and Term of Options. Options shall be exercisable
at such time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such Option and (b) no Incentive
Stock Option granted to a Ten Percent Owner shall be exercisable after the

14

--------------------------------------------------------------------------------

expiration of five (5) years after the effective date of grant of such Option.
Subject to the foregoing, unless otherwise specified by the Committee in the
grant of an Option, each Option shall terminate ten (10) years after the
effective date of grant of the Option, unless earlier terminated in accordance
with its provisions.

          6.3 Payment of Exercise Price.

               (a) Forms of Consideration Authorized. Except as otherwise
provided below, payment of the exercise price for the number of shares of Stock
being purchased pursuant to any Option shall be made (i) in cash, by check or in
cash equivalent, (ii) by tender to the Company, or attestation to the ownership,
of shares of Stock owned by the Participant having a Fair Market Value not less
than the exercise price, (iii) by delivery of a properly executed notice of
exercise together with irrevocable instructions to a broker providing for the
assignment to the Company of the proceeds of a sale or loan with respect to some
or all of the shares being acquired upon the exercise of the Option (including,
without limitation, through an exercise complying with the provisions of
Regulation T as promulgated from time to time by the Board of Governors of the
Federal Reserve System) (a “Cashless Exercise”), (iv) by such other
consideration as may be approved by the Committee from time to time to the
extent permitted by applicable law, or (v) by any combination thereof. The
Committee may at any time or from time to time grant Options which do not permit
all of the foregoing forms of consideration to be used in payment of the
exercise price or which otherwise restrict one or more forms of consideration.

               (b) Limitations on Forms of Consideration.

                    (i) Tender of Stock. Notwithstanding the foregoing, an
Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Stock to the extent such tender or attestation would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock. Unless otherwise provided by
the Committee, an Option may not be exercised by tender to the Company, or
attestation to the ownership, of shares of Stock unless such shares either have
been owned by the Participant for more than six (6) months (or such other
period, if any, as the Committee may permit) and not used for another Option
exercise by attestation during such period, or were not acquired, directly or
indirectly, from the Company.

                    (ii) Cashless Exercise. The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedures for the exercise of
Options by means of a Cashless Exercise, including with respect to one or more
Participants specified by the Company notwithstanding that such program or
procedures may be available to other Participants.

          6.4 Effect of Termination of Service.

               (a) Option Exercisability. Subject to earlier termination of the
Option as otherwise provided herein and unless otherwise provided by the
Committee, an Option shall terminate immediately upon the Participant’s
termination of Service to the extent that it is then unvested and shall be
exercisable after the Participant’s termination of Service to the extent it is

15

--------------------------------------------------------------------------------

then vested only during the applicable time period determined in accordance with
this Section and thereafter shall terminate:

                    (i) Disability. If the Participant’s Service terminates
because of the Disability of the Participant, the Option, to the extent
unexercised and exercisable for vested shares on the date on which the
Participant’s Service terminated, may be exercised by the Participant (or the
Participant’s guardian or legal representative) at any time prior to the
expiration of twelve (12) months after the date on which the Participant’s
Service terminated, but in any event no later than the date of expiration of the
Option’s term as set forth in the Award Agreement evidencing such Option (the
“Option Expiration Date”).

                    (ii) Death. If the Participant’s Service terminates because
of the death of the Participant, the Option, to the extent unexercised and
exercisable for vested shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant’s legal representative or other
person who acquired the right to exercise the Option by reason of the
Participant’s death at any time prior to the expiration of twelve (12) months
after the date on which the Participant’s Service terminated, but in any event
no later than the Option Expiration Date. The Participant’s Service shall be
deemed to have terminated on account of death if the Participant dies within
three (3) months after the Participant’s termination of Service.

                    (iii) Other Termination of Service. If the Participant’s
Service terminates for any reason, except Disability or death, the Option, to
the extent unexercised and exercisable for vested shares on the date on which
the Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of three (3) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

               (b) Extension if Exercise Prevented by Law. Notwithstanding the
foregoing, if the exercise of an Option within the applicable time periods set
forth in Section 6.4(a) is prevented by the provisions of Section 15 below, the
Option shall remain exercisable until the later of (i) thirty (30) days after
the date such exercise first would no longer be prevented by such provisions or
(ii) the end of the applicable time period under Section 6.4(a), but in any
event no later than the Option Expiration Date.

          6.5 Transferability of Options. During the lifetime of the
Participant, an Option shall be exercisable only by the Participant or the
Participant’s guardian or legal representative. An Option shall not be subject
in any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. Notwithstanding the foregoing, to the extent permitted by the
Committee, in its discretion, and set forth in the Award Agreement evidencing
such Option, a Nonstatutory Stock Option shall be assignable or transferable
subject to the applicable limitations, if any, described in the General
Instructions to Form S-8 under the Securities Act.

16

--------------------------------------------------------------------------------

     7. Stock Appreciation Rights.

          Stock Appreciation Rights shall be evidenced by Award Agreements
specifying the number of shares of Stock subject to the Award, in such form as
the Committee shall from time to time establish. Award Agreements evidencing
SARs may incorporate all or any of the terms of the Plan by reference and shall
comply with and be subject to the following terms and conditions:

          7.1 Types of SARs Authorized. SARs may be granted in tandem with all
or any portion of a related Option (a “Tandem SAR”) or may be granted
independently of any Option (a “Freestanding SAR”). A Tandem SAR may only be
granted concurrently with the grant of the related Option.

          7.2 Exercise Price. The exercise price for each SAR shall be
established in the discretion of the Committee; provided, however, that (a) the
exercise price per share subject to a Tandem SAR shall be the exercise price per
share under the related Option and (b) the exercise price per share subject to a
Freestanding SAR shall be not less than the Fair Market Value of a share of
Stock on the effective date of grant of the SAR.

          7.3 Exercisability and Term of SARs.

               (a) Tandem SARs. Tandem SARs shall be exercisable only at the
time and to the extent, and only to the extent, that the related Option is
exercisable, subject to such provisions as the Committee may specify where the
Tandem SAR is granted with respect to less than the full number of shares of
Stock subject to the related Option. The Committee may, in its discretion,
provide in any Award Agreement evidencing a Tandem SAR that such SAR may not be
exercised without the advance approval of the Company and, if such approval is
not given, then the Option shall nevertheless remain exercisable in accordance
with its terms. A Tandem SAR shall terminate and cease to be exercisable no
later than the date on which the related Option expires or is terminated or
canceled. Upon the exercise of a Tandem SAR with respect to some or all of the
shares subject to such SAR, the related Option shall be canceled automatically
as to the number of shares with respect to which the Tandem SAR was exercised.
Upon the exercise of an Option related to a Tandem SAR as to some or all of the
shares subject to such Option, the related Tandem SAR shall be canceled
automatically as to the number of shares with respect to which the related
Option was exercised.

               (b) Freestanding SARs. Freestanding SARs shall be exercisable at
such time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such SAR; provided,
however, that no Freestanding SAR shall be exercisable after the expiration of
ten (10) years after the effective date of grant of such SAR.

          7.4 Exercise of SARs. Upon the exercise (or deemed exercise pursuant
to Section 7.5) of an SAR, the Participant (or the Participant’s legal
representative or other person who acquired the right to exercise the SAR by
reason of the Participant’s death) shall be entitled to receive payment of an
amount for each share with respect to which the SAR is exercised equal to the
excess, if any, of the Fair Market Value of a share of Stock on the date of
exercise of the

17

--------------------------------------------------------------------------------

SAR over the exercise price. Payment of such amount shall be made (a) in the
case of a Tandem SAR, solely in shares of Stock in a lump sum upon the date of
exercise of the SAR and (b) in the case of a Freestanding SAR, in cash, shares
of Stock, or any combination thereof as determined by the Committee, in a lump
sum upon the date of exercise of the SAR. When payment is to be made in shares
of Stock, the number of shares to be issued shall be determined on the basis of
the Fair Market Value of a share of Stock on the date of exercise of the SAR.
For purposes of Section 7, an SAR shall be deemed exercised on the date on which
the Company receives notice of exercise from the Participant or as otherwise
provided in Section 7.5.

          7.5 Deemed Exercise of SARs. If, on the date on which an SAR would
otherwise terminate or expire, the SAR by its terms remains exercisable
immediately prior to such termination or expiration and, if so exercised, would
result in a payment to the holder of such SAR, then any portion of such SAR
which has not previously been exercised shall automatically be deemed to be
exercised as of such date with respect to such portion.

          7.6 Effect of Termination of Service. Subject to earlier termination
of the SAR as otherwise provided herein and unless otherwise provided by the
Committee, an SAR shall be exercisable after a Participant’s termination of
Service only to the extent and during the applicable time period determined in
accordance with Section 6.4 (treating the SAR as if it were an Option) and
thereafter shall terminate.

          7.7 Transferability of SARs. During the lifetime of the Participant,
an SAR shall be exercisable only by the Participant or the Participant’s
guardian or legal representative. An SAR shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Award, a Tandem
SAR related to a Nonstatutory Stock Option or a Freestanding SAR shall be
assignable or transferable subject to the applicable limitations, if any,
described in the General Instructions to Form S-8 under the Securities Act.

     8. Restricted Stock Awards.

          Restricted Stock Awards shall be evidenced by Award Agreements
specifying whether the Award is a Restricted Stock Bonus or a Restricted Stock
Purchase Right and the number of shares of Stock subject to the Award, in such
form as the Committee shall from time to time establish. Award Agreements
evidencing Restricted Stock Awards may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:

          8.1 Types of Restricted Stock Awards Authorized. Restricted Stock
Awards may be granted in the form of either a Restricted Stock Bonus or a
Restricted Stock Purchase Right. Restricted Stock Awards may be granted upon
such conditions as the Committee shall determine, including, without limitation,
upon the attainment of one or more Performance Goals described in Section 10.4.
If either the grant of or satisfaction of Vesting Conditions applicable to a
Restricted Stock Award is to be contingent upon the attainment of one

18

--------------------------------------------------------------------------------

or more Performance Goals, the Committee shall follow procedures substantially
equivalent to those set forth in Sections 10.3 through 10.5(a).

          8.2 Purchase Price. The purchase price for shares of Stock issuable
under each Restricted Stock Purchase Right shall be established by the Committee
in its discretion. No monetary payment (other than applicable tax withholding)
shall be required as a condition of receiving shares of Stock pursuant to a
Restricted Stock Bonus, the consideration for which shall be services actually
rendered to a Participating Company or for its benefit. Notwithstanding the
foregoing, if required by applicable state corporate law, the Participant shall
furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock subject to a Restricted Stock Award.

          8.3 Purchase Period. A Restricted Stock Purchase Right shall be
exercisable within a period established by the Committee, which shall in no
event exceed thirty (30) days from the effective date of the grant of the
Restricted Stock Purchase Right.

          8.4 Payment of Purchase Price. Except as otherwise provided below,
payment of the purchase price for the number of shares of Stock being purchased
pursuant to any Restricted Stock Purchase Right shall be made (a) in cash, by
check or in cash equivalent, (b) by such other consideration as may be approved
by the Committee from time to time to the extent permitted by applicable law, or
(c) by any combination thereof.

          8.5 Vesting and Restrictions on Transfer. Subject to Section 5.4(c),
shares issued pursuant to any Restricted Stock Award may (but need not) be made
subject to Vesting Conditions based upon the satisfaction of such Service
requirements, conditions, restrictions or performance criteria, including,
without limitation, Performance Goals as described in Section 10.4, as shall be
established by the Committee and set forth in the Award Agreement evidencing
such Award. During any period in which shares acquired pursuant to a Restricted
Stock Award remain subject to Vesting Conditions, such shares may not be sold,
exchanged, transferred, pledged, assigned or otherwise disposed of other than
pursuant to an Ownership Change Event or as provided in Section 8.8. The
Committee, in its discretion, may provide in any Award Agreement evidencing a
Restricted Stock Award that, if the satisfaction of Vesting Conditions with
respect to any shares subject to such Restricted Stock Award would otherwise
occur on a day on which the sale of such shares would violate the provisions of
the Insider Trading Policy, then satisfaction of the Vesting Conditions
automatically shall be determined on the next trading day on which the sale of
such shares would not violate the Insider Trading Policy. Upon request by the
Company, each Participant shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder and shall
promptly present to the Company any and all certificates representing shares of
Stock acquired hereunder for the placement on such certificates of appropriate
legends evidencing any such transfer restrictions.

          8.6 Voting Rights; Dividends and Distributions. Except as provided in
this Section, Section 8.5 and any Award Agreement, during any period in which
shares acquired pursuant to a Restricted Stock Award remain subject to Vesting
Conditions, the Participant shall have all of the rights of a stockholder of the
Company holding shares of Stock, including the

19

--------------------------------------------------------------------------------

right to vote such shares and to receive all dividends and other distributions
paid with respect to such shares; provided, however, that the Participant shall,
at the discretion of the Company, be obligated to promptly repay to the Company
upon termination of the Participant’s Service any such dividends and other
distributions paid to the Participant in cash with respect to shares that remain
subject to Vesting Conditions at the time of such termination of Service. In the
event of a dividend or distribution paid in shares of Stock or other property or
any other adjustment made upon a change in the capital structure of the Company
as described in Section 4.4, any and all new, substituted or additional
securities or other property (other than normal cash dividends) to which the
Participant is entitled by reason of the Participant’s Restricted Stock Award
shall be immediately subject to the same Vesting Conditions as the shares
subject to the Restricted Stock Award with respect to which such dividends or
distributions were paid or adjustments were made.

          8.7 Effect of Termination of Service. Unless otherwise provided by the
Committee in the Award Agreement evidencing a Restricted Stock Award, if a
Participant’s Service terminates for any reason, whether voluntary or
involuntary (including the Participant’s death or disability), then (a) the
Company shall have the option to repurchase for the purchase price paid by the
Participant any shares acquired by the Participant pursuant to a Restricted
Stock Purchase Right which remain subject to Vesting Conditions as of the date
of the Participant’s termination of Service and (b) the Participant shall
forfeit to the Company any shares acquired by the Participant pursuant to a
Restricted Stock Bonus which remain subject to Vesting Conditions as of the date
of the Participant’s termination of Service. The Company shall have the right to
assign at any time any repurchase right it may have, whether or not such right
is then exercisable, to one or more persons as may be selected by the Company.

          8.8 Nontransferability of Restricted Stock Award Rights. Rights to
acquire shares of Stock pursuant to a Restricted Stock Award shall not be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or the laws of descent
and distribution. All rights with respect to a Restricted Stock Award granted to
a Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

     9. Restricted Stock Unit Awards.

          Restricted Stock Unit Awards shall be evidenced by Award Agreements
specifying the number of Restricted Stock Units subject to the Award, in such
form as the Committee shall from time to time establish. Award Agreements
evidencing Restricted Stock Units may incorporate all or any of the terms of the
Plan by reference and shall comply with and be subject to the following terms
and conditions:

          9.1 Grant of Restricted Stock Unit Awards. Restricted Stock Unit
Awards may be granted upon such conditions as the Committee shall determine,
including, without limitation, upon the attainment of one or more Performance
Goals described in Section 10.4. If either the grant of a Restricted Stock Unit
Award or the Vesting Conditions with respect to such Award is to be contingent
upon the attainment of one or more Performance Goals, the

20

--------------------------------------------------------------------------------

Committee shall follow procedures substantially equivalent to those set forth in
Sections 10.3 through 10.5(a).

          9.2 Purchase Price. No monetary payment (other than applicable tax
withholding, if any) shall be required as a condition of receiving a Restricted
Stock Unit Award, the consideration for which shall be services actually
rendered to a Participating Company or for its benefit. Notwithstanding the
foregoing, if required by applicable state corporate law, the Participant shall
furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock issued upon settlement of the Restricted Stock Unit
Award.

          9.3 Vesting. Subject to Section 5.4(c), Restricted Stock Unit Awards
may (but need not) be made subject to Vesting Conditions based upon the
satisfaction of such Service requirements, conditions, restrictions or
performance criteria, including, without limitation, Performance Goals as
described in Section 10.4, as shall be established by the Committee and set
forth in the Award Agreement evidencing such Award. The Committee, in its
discretion, may provide in any Award Agreement evidencing a Restricted Stock
Unit Award that, if the satisfaction of Vesting Conditions with respect to any
shares subject to the Award would otherwise occur on a day on which the sale of
such shares would violate the provisions of the Insider Trading Policy, then the
satisfaction of the Vesting Conditions automatically shall be determined on the
first to occur of (a) the next trading day on which the sale of such shares
would not violate the Insider Trading Policy or (b) the later of (i) last day of
the calendar year in which the original vesting date occurred or (ii) the last
day of the Company’s taxable year in which the original vesting date occurred.

          9.4 Voting Rights, Dividend Equivalent Rights and Distributions.
Participants shall have no voting rights with respect to shares of Stock
represented by Restricted Stock Units until the date of the issuance of such
shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Restricted Stock
Unit Award that the Participant shall be entitled to Dividend Equivalent Rights
with respect to the payment of cash dividends on Stock during the period
beginning on the date such Award is granted and ending, with respect to each
share subject to the Award, on the earlier of the date the Award is settled or
the date on which it is terminated. Such Dividend Equivalent Rights, if any,
shall be paid by crediting the Participant with additional whole Restricted
Stock Units as of the date of payment of such cash dividends on Stock. The
number of additional Restricted Stock Units (rounded to the nearest whole
number) to be so credited shall be determined by dividing (a) the amount of cash
dividends paid on such date with respect to the number of shares of Stock
represented by the Restricted Stock Units previously credited to the Participant
by (b) the Fair Market Value per share of Stock on such date. Such additional
Restricted Stock Units shall be subject to the same terms and conditions and
shall be settled in the same manner and at the same time as the Restricted Stock
Units originally subject to the Restricted Stock Unit Award. In the event of a
dividend or distribution paid in shares of Stock or other property or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.4, appropriate adjustments shall be made in the
Participant’s Restricted Stock Unit Award so that it represents the right to
receive upon settlement any and all new, substituted or additional securities or
other property (other than normal cash dividends) to

21

--------------------------------------------------------------------------------

which the Participant would be entitled by reason of the shares of Stock
issuable upon settlement of the Award, and all such new, substituted or
additional securities or other property shall be immediately subject to the same
Vesting Conditions as are applicable to the Award.

          9.5 Effect of Termination of Service. Unless otherwise provided by the
Committee and set forth in the Award Agreement evidencing a Restricted Stock
Unit Award, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any Restricted Stock Units pursuant
to the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.

          9.6 Settlement of Restricted Stock Unit Awards. The Company shall
issue to a Participant on the date on which Restricted Stock Units subject to
the Participant’s Restricted Stock Unit Award vest or on such other date
determined by the Committee, in its discretion, and set forth in the Award
Agreement one (1) share of Stock (and/or any other new, substituted or
additional securities or other property pursuant to an adjustment described in
Section 9.4) for each Restricted Stock Unit then becoming vested or otherwise to
be settled on such date, subject to the withholding of applicable taxes, if any.
If permitted by the Committee, the Participant may elect, consistent with the
requirements of Section 409A, to defer receipt of all or any portion of the
shares of Stock or other property otherwise issuable to the Participant pursuant
to this Section, and such deferred issuance date(s) and amount(s) elected by the
Participant shall be set forth in the Award Agreement. Notwithstanding the
foregoing, the Committee, in its discretion, may provide for settlement of any
Restricted Stock Unit Award by payment to the Participant in cash of an amount
equal to the Fair Market Value on the payment date of the shares of Stock or
other property otherwise issuable to the Participant pursuant to this Section.

          9.7 Nontransferability of Restricted Stock Unit Awards. The right to
receive shares pursuant to a Restricted Stock Unit Award shall not be subject in
any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to a Restricted Stock Unit Award granted
to a Participant hereunder shall be exercisable during his or her lifetime only
by such Participant or the Participant’s guardian or legal representative.

     10. Performance Awards.

          Performance Awards shall be evidenced by Award Agreements in such form
as the Committee shall from time to time establish. Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

          10.1 Types of Performance Awards Authorized. Performance Awards may be
granted in the form of either Performance Shares or Performance Units. Each
Award Agreement evidencing a Performance Award shall specify the number of
Performance Shares or Performance Units subject thereto, the Performance Award
Formula, the Performance Goal(s)

22

--------------------------------------------------------------------------------

and Performance Period applicable to the Award, and the other terms, conditions
and restrictions of the Award.

          10.2 Initial Value of Performance Shares and Performance Units. Unless
otherwise provided by the Committee in granting a Performance Award, each
Performance Share shall have an initial monetary value equal to the Fair Market
Value of one (1) share of Stock, subject to adjustment as provided in Section
4.4, on the effective date of grant of the Performance Share, and each
Performance Unit shall have an initial monetary value established by the
Committee at the time of grant. The final value payable to the Participant in
settlement of a Performance Award determined on the basis of the applicable
Performance Award Formula will depend on the extent to which Performance Goals
established by the Committee are attained within the applicable Performance
Period established by the Committee.

          10.3 Establishment of Performance Period, Performance Goals and
Performance Award Formula. In granting each Performance Award, the Committee
shall establish in writing the applicable Performance Period (subject to Section
5.4(c)), Performance Award Formula and one or more Performance Goals which, when
measured at the end of the Performance Period, shall determine on the basis of
the Performance Award Formula the final value of the Performance Award to be
paid to the Participant. Unless otherwise permitted in compliance with the
requirements under Section 162(m) with respect to each Performance Award
intended to result in the payment of Performance-Based Compensation, the
Committee shall establish the Performance Goal(s) and Performance Award Formula
applicable to each Performance Award no later than the earlier of (a) the date
ninety (90) days after the commencement of the applicable Performance Period or
(b) the date on which 25% of the Performance Period has elapsed, and, in any
event, at a time when the outcome of the Performance Goals remains substantially
uncertain. Once established, the Performance Goals and Performance Award Formula
applicable to a Covered Employee shall not be changed during the Performance
Period. The Company shall notify each Participant granted a Performance Award of
the terms of such Award, including the Performance Period, Performance Goal(s)
and Performance Award Formula.

          10.4 Measurement of Performance Goals. Performance Goals shall be
established by the Committee on the basis of targets to be attained
(“Performance Targets”) with respect to one or more measures of business or
financial performance (each, a “Performance Measure”), subject to the following:

               (a) Performance Measures. Performance Measures shall have the
same meanings as used in the Company’s financial statements, or, if such terms
are not used in the Company’s financial statements, they shall have the meaning
applied pursuant to generally accepted accounting principles, or as used
generally in the Company’s industry. Performance Measures shall be calculated
with respect to the Company and each Subsidiary Corporation consolidated
therewith for financial reporting purposes or such division or other business
unit as may be selected by the Committee. For purposes of the Plan, the
Performance Measures applicable to a Performance Award shall be calculated in
accordance with generally accepted accounting principles, if applicable, but
prior to the accrual or payment of any Performance Award for the same
Performance Period and excluding the effect (whether positive or negative) of
any change in accounting standards or any extraordinary, unusual or nonrecurring
item, as

23

--------------------------------------------------------------------------------

determined by the Committee, occurring after the establishment of the
Performance Goals applicable to the Performance Award. Each such adjustment, if
any, shall be made solely for the purpose of providing a consistent basis from
period to period for the calculation of Performance Measures in order to prevent
the dilution or enlargement of the Participant’s rights with respect to a
Performance Award. Performance Measures may be one or more of the following, as
determined by the Committee:

                    (i) sales revenue;

                    (ii) gross margin;

                    (iii) operating margin;

                    (iv) operating income;

                    (v) pre-tax profit;

                    (vi) earnings before interest, taxes and depreciation and
amortization;

                    (vii) net income;

                    (viii) expenses;

                    (ix) the market price of the Stock;

                    (x) earnings per share;

                    (xi) return on stockholder equity;

                    (xii) return on capital;

                    (xiii) return on net assets;

                    (xiv) economic value added; and

                    (xv) market share.

               (b) Performance Targets. Performance Targets may include a
minimum, maximum, target level and intermediate levels of performance, with the
final value of a Performance Award determined under the applicable Performance
Award Formula by the level attained during the applicable Performance Period. A
Performance Target may be stated as an absolute value or as a value determined
relative to an index, budget or other standard selected by the Committee.

          10.5 Settlement of Performance Awards.

               (a) Determination of Final Value. As soon as practicable
following the completion of the Performance Period applicable to a Performance
Award, the Committee

24

--------------------------------------------------------------------------------

shall certify in writing the extent to which the applicable Performance Goals
have been attained and the resulting final value of the Award earned by the
Participant and to be paid upon its settlement in accordance with the applicable
Performance Award Formula.

               (b) Discretionary Adjustment of Award Formula. In its discretion,
the Committee may, either at the time it grants a Performance Award or at any
time thereafter, provide for the positive or negative adjustment of the
Performance Award Formula applicable to a Performance Award granted to any
Participant who is not a Covered Employee to reflect such Participant’s
individual performance in his or her position with the Company or such other
factors as the Committee may determine. If permitted under a Covered Employee’s
Award Agreement, the Committee shall have the discretion, on the basis of such
criteria as may be established by the Committee, to reduce some or all of the
value of the Performance Award that would otherwise be paid to the Covered
Employee upon its settlement notwithstanding the attainment of any Performance
Goal and the resulting value of the Performance Award determined in accordance
with the Performance Award Formula. No such reduction may result in an increase
in the amount payable upon settlement of another Participant’s Performance Award
that is intended to result in Performance-Based Compensation.

               (c) Notice to Participants. As soon as practicable following the
Committee’s determination and certification in accordance with Sections 10.5(a)
and (b), the Company shall notify each Participant of the determination of the
Committee.

               (d) Payment in Settlement of Performance Awards. As soon as
practicable following the Committee’s determination and certification in
accordance with Sections 10.5(a) and (b), but in any event within the Short-Term
Deferral Period described in Section 16.1 (except as otherwise provided below or
consistent with the requirements of Section 409A), payment shall be made to each
eligible Participant (or such Participant’s legal representative or other person
who acquired the right to receive such payment by reason of the Participant’s
death) of the final value of the Participant’s Performance Award. Payment of
such amount shall be made in cash, shares of Stock, or a combination thereof as
determined by the Committee. Unless otherwise provided in the Award Agreement
evidencing a Performance Award, payment shall be made in a lump sum. If
permitted by the Committee, the Participant may elect, consistent with the
requirements of Section 409A, to defer receipt of all or any portion of the
payment to be made to Participant pursuant to this Section, and such deferred
payment date(s) elected by the Participant shall be set forth in the Award
Agreement. If any payment is to be made on a deferred basis, the Committee may,
but shall not be obligated to, provide for the payment during the deferral
period of Dividend Equivalent Rights or interest.

               (e) Provisions Applicable to Payment in Shares. If payment is to
be made in shares of Stock, the number of such shares shall be determined by
dividing the final value of the Performance Award by the Fair Market Value of a
share of Stock determined by the method specified in the Award Agreement. Shares
of Stock issued in payment of any Performance Award may be fully vested and
freely transferable shares or may be shares of Stock subject to Vesting
Conditions as provided in Section 8.5. Any shares subject to Vesting Conditions
shall be evidenced by an appropriate Award Agreement and shall be subject to the
provisions of Sections 8.5 through 8.8 above.

25

--------------------------------------------------------------------------------

          10.6 Voting Rights; Dividend Equivalent Rights and Distributions.
Participants shall have no voting rights with respect to shares of Stock
represented by Performance Share Awards until the date of the issuance of such
shares, if any (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). However, the
Committee, in its discretion, may provide in the Award Agreement evidencing any
Performance Share Award that the Participant shall be entitled to Dividend
Equivalent Rights with respect to the payment of cash dividends on Stock during
the period beginning on the date the Award is granted and ending, with respect
to each share subject to the Award, on the earlier of the date on which the
Performance Shares are settled or the date on which they are forfeited. Such
Dividend Equivalent Rights, if any, shall be credited to the Participant in the
form of additional whole Performance Shares as of the date of payment of such
cash dividends on Stock. The number of additional Performance Shares (rounded to
the nearest whole number) to be so credited shall be determined by dividing (a)
the amount of cash dividends paid on the dividend payment date with respect to
the number of shares of Stock represented by the Performance Shares previously
credited to the Participant by (b) the Fair Market Value per share of Stock on
such date. Dividend Equivalent Rights may be paid currently or may be
accumulated and paid to the extent that Performance Shares become
nonforfeitable, as determined by the Committee. Settlement of Dividend
Equivalent Rights may be made in cash, shares of Stock, or a combination thereof
as determined by the Committee, and may be paid on the same basis as settlement
of the related Performance Share as provided in Section 10.5. Dividend
Equivalent Rights shall not be paid with respect to Performance Units. In the
event of a dividend or distribution paid in shares of Stock or other property or
any other adjustment made upon a change in the capital structure of the Company
as described in Section 4.4, appropriate adjustments shall be made in the
Participant’s Performance Share Award so that it represents the right to receive
upon settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would
entitled by reason of the shares of Stock issuable upon settlement of the
Performance Share Award, and all such new, substituted or additional securities
or other property shall be immediately subject to the same Performance Goals as
are applicable to the Award.

          10.7 Effect of Termination of Service. Unless otherwise provided by
the Committee and set forth in the Award Agreement evidencing a Performance
Award, the effect of a Participant’s termination of Service on the Performance
Award shall be as follows:

               (a) Death or Disability. If the Participant’s Service terminates
because of the death or Disability of the Participant before the completion of
the Performance Period applicable to the Performance Award, the final value of
the Participant’s Performance Award shall be determined by the extent to which
the applicable Performance Goals have been attained with respect to the entire
Performance Period and shall be prorated based on the number of months of the
Participant’s Service during the Performance Period. Payment shall be made
following the end of the Performance Period in any manner permitted by Section
10.5.

               (b) Other Termination of Service. If the Participant’s Service
terminates for any reason except death or Disability before the completion of
the Performance Period applicable to the Performance Award, such Award shall be
forfeited in its entirety; provided, however, that in the event of an
involuntary termination of the Participant’s Service, the Committee, in its sole
discretion, may waive the automatic forfeiture of all or any portion of

26

--------------------------------------------------------------------------------

any such Award (e.g., by determining the final value of the Participant’s
Performance Award in the manner provided by Section 10.7(a)) and provide for
payment following the end of the Performance Period in any manner permitted by
Section 10.5.

          10.8 Nontransferability of Performance Awards. Prior to settlement in
accordance with the provisions of the Plan, no Performance Award shall be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution. All rights with respect to a Performance Award granted
to a Participant hereunder shall be exercisable during his or her lifetime only
by such Participant or the Participant’s guardian or legal representative.

     11. Deferred Compensation Awards.

          11.1 Establishment of Deferred Compensation Award Programs. This
Section 11 shall not be effective unless and until the Committee determines to
establish a program pursuant to this Section. The Committee, in its discretion
and upon such terms and conditions as it may determine, consistent with the
requirements of Section 409A, may establish one or more programs pursuant to the
Plan under which:

               (a) Elective Cash Compensation Reduction Awards. Participants
designated by the Committee who are Officers, Directors or otherwise among a
select group of management or highly compensated Employees may irrevocably
elect, prior to a date specified by the Committee in compliance with Section
409A, to reduce such Participant’s compensation otherwise payable in cash
(subject to any minimum or maximum reductions imposed by the Committee) and to
be granted automatically at such time or times as specified by the Committee one
or more Awards of Stock Units with respect to such numbers of shares of Stock as
determined in accordance with the rules of the program established by the
Committee and having such other terms and conditions as established by the
Committee.

               (b) Stock Issuance Deferral Awards. Participants designated by
the Committee who are Officers, Directors or otherwise among a select group of
management or highly compensated Employees may irrevocably elect, prior to a
date specified by the Committee in compliance with Section 409A, to be granted
automatically an Award of Stock Units with respect to such number of shares of
Stock and upon such other terms and conditions as established by the Committee
in lieu of:

                    (i) shares of Stock otherwise issuable to such Participant
upon the exercise of an Option;

                    (ii) cash or shares of Stock otherwise issuable to such
Participant upon the exercise of an SAR; or

                    (iii) cash or shares of Stock otherwise issuable to such
Participant upon the settlement of a Performance Award.

          11.2 Terms and Conditions of Deferred Compensation Awards. Deferred
Compensation Awards granted pursuant to this Section 11 shall be evidenced by
Award

27

--------------------------------------------------------------------------------

Agreements in such form as the Committee shall from time to time establish.
Award Agreements evidencing Deferred Compensation Awards may incorporate all or
any of the terms of the Plan by reference and, except as provided below, shall
comply with and be subject to the following terms and conditions of Section 9.

               (a) Voting Rights; Dividend Equivalent Rights and Distributions.
Participants shall have no voting rights with respect to shares of Stock
represented by Stock Units until the date of the issuance of such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). However, a Participant shall be
entitled to Dividend Equivalent Rights with respect to the payment of cash
dividends on Stock during the period beginning on the date the Stock Units are
granted automatically to the Participant and ending on the earlier of the date
on which such Stock Units are settled or the date on which they are forfeited.
Such Dividend Equivalent Rights shall be paid by crediting the Participant with
additional whole Stock Units as of the date of payment of such cash dividends on
Stock. The number of additional Stock Units (rounded to the nearest whole
number) to be so credited shall be determined by dividing (A) the amount of cash
dividends paid on the dividend payment date with respect to the number of shares
of Stock represented by the Stock Units previously credited to the Participant
by (B) the Fair Market Value per share of Stock on such date. Such additional
Stock Units shall be subject to the same terms and conditions and shall be
settled in the same manner and at the same time as the Stock Units originally
subject to the Stock Unit Award. In the event of a dividend or distribution paid
in shares of Stock or other property or any other adjustment made upon a change
in the capital structure of the Company as described in Section 4.4, appropriate
adjustments shall be made in the Participant’s Stock Unit Award so that it
represents the right to receive upon settlement any and all new, substituted or
additional securities or other property (other than normal cash dividends) to
which the Participant would entitled by reason of the shares of Stock issuable
upon settlement of the Award.

               (b) Settlement of Stock Unit Awards. A Participant electing to
receive an Award of Stock Units pursuant to this Section 11 shall specify at the
time of such election a settlement date with respect to such Award in compliance
with the requirements of Section 409A. The Company shall issue to the
Participant on the earlier of the settlement date elected by the Participant or
the date of termination of the Participant’s Service, a number of whole shares
of Stock equal to the number of whole Stock Units subject to the Stock Unit
Award. Such shares of Stock shall be fully vested, and the Participant shall not
be required to pay any additional consideration (other than applicable tax
withholding) to acquire such shares.

     12. Nonemployee Director Awards.

          From time to time, the Board or the Committee shall set the amount(s)
and type(s) of Nonemployee Director Awards that shall be granted to all
Nonemployee Directors on a periodic, nondiscriminatory basis pursuant to the
Plan, as well as the additional amount(s) and type(s) of Nonemployee Director
Awards, if any, to be awarded, also on a periodic, nondiscriminatory basis, in
consideration of one or more of the following: (a) the initial election or
appointment of an individual to the Board as a Nonemployee Director and (b) a
Nonemployee Director’s service on a committee of the Board. The terms and
conditions of each Nonemployee Director Award shall comply with the applicable
provisions of the Plan. Subject to the limits set

28

--------------------------------------------------------------------------------

forth in Section 5.4(b), Section 5.4(c) and Section 5.4(e) and the foregoing,
the Board or the Committee shall grant Nonemployee Director Awards having such
terms and conditions as it shall from time to time determine.

     13. Standard Forms of Award Agreement.

          13.1 Award Agreements. Each Award shall comply with and be subject to
the terms and conditions set forth in the appropriate form of Award Agreement
approved by the Committee and as amended from time to time. No Award or
purported Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement. Any Award Agreement may consist
of an appropriate form of Notice of Grant and a form of Agreement incorporated
therein by reference, or such other form or forms, including electronic media,
as the Committee may approve from time to time.

          13.2 Authority to Vary Terms. The Committee shall have the authority
from time to time to vary the terms of any standard form of Award Agreement
either in connection with the grant or amendment of an individual Award or in
connection with the authorization of a new standard form or forms; provided,
however, that the terms and conditions of any such new, revised or amended
standard form or forms of Award Agreement are not inconsistent with the terms of
the Plan.

     14. Change in Control.

          14.1 Effect of Change in Control on Awards. Subject to the
requirements and limitations of Section 409A, if applicable, the Committee may
provide for any one or more of the following:

               (a) Accelerated Vesting. In its discretion, the Committee may
provide in the grant of any Award or at any other time may take such action as
it deems appropriate to provide for acceleration of the exercisability, vesting
and/or settlement in connection with a Change in Control of each or any
outstanding Award or portion thereof and shares acquired pursuant thereto upon
such conditions, including termination of the Participant’s Service prior to,
upon, or following such Change in Control, to such extent as the Committee shall
determine.

               (b) Assumption, Continuation or Substitution. In the event of a
Change in Control, the surviving, continuing, successor, or purchasing
corporation or other business entity or parent thereof, as the case may be (the
“Acquiror”), may, without the consent of any Participant, either assume or
continue the Company’s rights and obligations under each or any Award or portion
thereof outstanding immediately prior to the Change in Control or substitute for
each or any such outstanding Award or portion thereof a substantially equivalent
award with respect to the Acquiror’s stock, as applicable. For purposes of this
Section, if so determined by the Committee, in its discretion, an Award
denominated in shares of Stock shall be deemed assumed if, following the Change
in Control, the Award confers the right to receive, subject to the terms and
conditions of the Plan and the applicable Award Agreement, for each share of
Stock subject to the Award immediately prior to the Change in Control, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of Stock on the effective date
of the Change in Control was entitled;

29

--------------------------------------------------------------------------------

provided, however, that if such consideration is not solely common stock of the
Acquiror, the Committee may, with the consent of the Acquiror, provide for the
consideration to be received upon the exercise or settlement of the Award, for
each share of Stock subject to the Award, to consist solely of common stock of
the Acquiror equal in Fair Market Value to the per share consideration received
by holders of Stock pursuant to the Change in Control. Any Award or portion
thereof which is neither assumed or continued by the Acquiror in connection with
the Change in Control nor exercised or settled as of the time of consummation of
the Change in Control shall terminate and cease to be outstanding effective as
of the time of consummation of the Change in Control.

               (c) Cash-Out of Outstanding Stock-Based Awards. The Committee
may, in its discretion and without the consent of any Participant, determine
that, upon the occurrence of a Change in Control, each or any Award denominated
in shares of Stock or portion thereof outstanding immediately prior to the
Change in Control and not previously exercised or settled shall be canceled in
exchange for a payment with respect to each vested share (and each unvested
share, if so determined by the Committee) of Stock subject to such canceled
Award in (i) cash, (ii) stock of the Company or of a corporation or other
business entity a party to the Change in Control, or (iii) other property which,
in any such case, shall be in an amount having a Fair Market Value equal to the
Fair Market Value of the consideration to be paid per share of Stock in the
Change in Control, reduced (but not below zero) by the exercise or purchase
price per share, if any, under such Award. In the event such determination is
made by the Committee, an Award having an exercise or purchase price per share
equal to or greater than the Fair Market Value of the consideration to be paid
per share of Stock in the Change in Control may be canceled without payment of
consideration to the holder thereof. Payment pursuant to this Section (reduced
by applicable withholding taxes, if any) shall be made to Participants in
respect of the vested portions of their canceled Awards as soon as practicable
following the date of the Change in Control and in respect of the unvested
portions of their canceled Awards in accordance with the vesting schedules
applicable to such Awards.

          14.2 Effect of Change in Control on Nonemployee Director Awards.
Subject to the requirements and limitations of Section 409A, if applicable, in
the event of a Change in Control, each outstanding Nonemployee Director Award
shall become immediately exercisable and vested in full and, except to the
extent assumed, continued or substituted for by the Acquiror, shall be settled
effective immediately prior to the time of consummation of the Change in
Control.

     15. Compliance With Securities Law.

          The grant of Awards and the issuance of shares of Stock pursuant to
any Award shall be subject to compliance with all applicable requirements of
federal, state and foreign law with respect to such securities and the
requirements of any stock exchange or market system upon which the Stock may
then be listed. In addition, no Award may be exercised or shares issued pursuant
to an Award unless (a) a registration statement under the Securities Act shall
at the time of such exercise or issuance be in effect with respect to the shares
issuable pursuant to the Award or (b) in the opinion of legal counsel to the
Company, the shares issuable pursuant to the Award may be issued in accordance
with the terms of an applicable exemption from the registration requirements of
the Securities Act. The inability of the Company to obtain from any

30

--------------------------------------------------------------------------------

regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares hereunder shall relieve the Company of any liability in respect of the
failure to issue or sell such shares as to which such requisite authority shall
not have been obtained. As a condition to issuance of any Stock, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

     16. Compliance With Section 409A.

          16.1 Awards Subject to Section 409A. The Company intends that Awards
granted pursuant to the Plan shall either be exempt from or comply with Section
409A, and the Plan shall be so construed. The provisions of this Section 16
shall apply to any Award or portion thereof that constitutes or provides for
payment of Section 409A Deferred Compensation. Such Awards may include, without
limitation:

               (a) A Nonstatutory Stock Option or SAR that includes any feature
for the deferral of compensation other than the deferral of recognition of
income until the later of (i) the exercise or disposition of the Award or (ii)
the time the stock acquired pursuant to the exercise of the Award first becomes
substantially vested.

               (b) Any Restricted Stock Unit Award or Performance Award that
either (i) provides by its terms for settlement of all or any portion of the
Award at a time or upon an event that will or may occur later than the end of
the Short-Term Deferral Period (as defined below) or (ii) permits the
Participant granted the Award to elect one or more dates or events upon which
the Award will be settled after the end of the Short-Term Deferral Period.

     Subject to the provisions of Section 409A, the term “Short-Term Deferral
Period” means the 2½ month period ending on the later of (i) the 15th day of the
third month following the end of the Participant’s taxable year in which the
right to payment under applicable portion of the Award is no longer subject to a
substantial risk of forfeiture or (ii) the 15th day of the third month following
the end of the Company’s taxable year in which the right to payment under the
applicable portion of the Award is no longer subject to a substantial risk of
forfeiture. For this purpose, the term “substantial risk of forfeiture” shall
have the meaning provided by Section 409A.

          16.2 Deferral and/or Distribution Elections. Except as otherwise
permitted or required by Section 409A, the following rules shall apply to any
compensation deferral and/or payment elections (each, an “Election”) that may be
permitted or required by the Committee pursuant to an Award providing Section
409A Deferred Compensation:

               (a) Elections must be in writing and specify the amount of the
payment in settlement of an Award being deferred, as well as the time and form
of payment as permitted by this Plan.

               (b) Elections shall be made by the end of the Participant’s
taxable year prior to the year in which services commence for which an Award may
be granted to such Participant.

31

--------------------------------------------------------------------------------

               (c) Elections shall continue in effect until a written revocation
or change in Election is received by the Company, except that a written
revocation or change in Election must be received by the Company prior to the
last day for making the Election determined in accordance with paragraph (b)
above or as permitted by Section 16.3.

          16.3 Subsequent Elections. Except as otherwise permitted or required
by Section 409A, any Award providing Section 409A Deferred Compensation which
permits a subsequent Election to delay the payment or change the form of payment
in settlement of such Award shall comply with the following requirements:

               (a) No subsequent Election may take effect until at least twelve
(12) months after the date on which the subsequent Election is made.

               (b) Each subsequent Election related to a payment in settlement
of an Award not described in Section 16.4(b), 16.4(c) or 16.4(f) must result in
a delay of the payment for a period of not less than five (5) years from the
date on which such payment would otherwise have been made.

               (c) No subsequent Election related to a payment pursuant to
Section 16.4(d) shall be made less than twelve (12) months before the date on
which such payment would otherwise have been made.

               (d) Subsequent Elections shall continue in effect until a written
revocation or change in the subsequent Election is received by the Company,
except that a written revocation or change in a subsequent Election must be
received by the Company prior to the last day for making the subsequent Election
determined in accordance the preceding paragraphs of this Section 16.3.

          16.4 Payments Pursuant to Deferral Elections. Except as otherwise
permitted or required by Section 409A, an Award providing Section 409A Deferred
Compensation must provide for payment in settlement of the Award only upon one
or more of the following:

               (a) The Participant’s separation from service (as defined by
Section 409A);

               (b) The Participant’s becoming Disabled (as defined below);

               (c) The Participant’s death;

               (d) A time or fixed schedule that is either (i) specified by the
Committee upon the grant of an Award and set forth in the Award Agreement
evidencing such Award or (ii) specified by the Participant in an Election
complying with the requirements of Section 16.2 or 16.3, as applicable;

               (e) A change in the ownership or effective control or the Company
or in the ownership of a substantial portion of the assets of the Company
determined in accordance with Section 409A; or

32

--------------------------------------------------------------------------------

               (f) The occurrence of an Unforeseeable Emergency (as defined by
Section 409A).

     Notwithstanding any provision of the Plan or an Award Agreement to the
contrary, to the extent that any amount constituting Section 409A Deferred
Compensation would become payable under this Plan by reason of a Change in
Control, such amount shall become payable only if the event constituting a
Change in Control would also constitute a change in ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company within the meaning of Section 409A.

     Notwithstanding any provision of the Plan or an Award Agreement to the
contrary, except as otherwise permitted by Section 409A, no payment pursuant to
Section 16.4(a) in settlement of an Award providing for Section 409A Deferred
Compensation may be made to a Participant who is a “specified employee” (as
defined by Section 409A) as of the date of the Participant’s separation from
service before the date (the “Delayed Payment Date”) that is six (6) months
after the date of such Participant’s separation from service, or, if earlier,
the date of the Participant’s death. All such amounts that would, but for this
paragraph, become payable prior to the Delayed Payment Date shall be accumulated
and paid on the Delayed Payment Date.

          16.5 Unforeseeable Emergency. The Committee shall have the authority
to provide in the Award Agreement evidencing any Award providing for Section
409A Deferred Compensation for payment in settlement of all or a portion of such
Award in the event that a Participant establishes, to the satisfaction of the
Committee, the occurrence of an Unforeseeable Emergency. In such event, the
amount(s) distributed with respect to such Unforeseeable Emergency cannot exceed
the amounts reasonably necessary to satisfy the emergency need plus amounts
necessary to pay taxes reasonably anticipated as a result of such
distribution(s), after taking into account the extent to which such emergency
need is or may be relieved through reimbursement or compensation by insurance or
otherwise, by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship) or
by cessation of deferrals under the Award. All distributions with respect to an
Unforeseeable Emergency shall be made in a lump sum as soon as practicable
following the Committee’s determination that an Unforeseeable Emergency has
occurred.

     The occurrence of an Unforeseeable Emergency shall be judged and determined
by the Committee. The Committee’s decision with respect to whether an
Unforeseeable Emergency has occurred and the manner in which, if at all, the
payment in settlement of an Award shall be altered or modified, shall be final,
conclusive, and not subject to approval or appeal.

          16.6 Disabled. The Committee shall have the authority to provide in
any Award providing Section 409A Deferred Compensation for payment in settlement
of such Award in the event that the Participant becomes Disabled. A Participant
shall be considered “Disabled” if either:

               (a) the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or

33

--------------------------------------------------------------------------------

               (b) the Participant is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Participant’s
employer.

     All distributions payable by reason of a Participant becoming Disabled
shall be paid in a lump sum or in periodic installments as established by the
Participant’s Election. If the Participant has made no Election with respect to
distributions upon becoming Disabled, all such distributions shall be paid in a
lump sum upon the determination that the Participant has become Disabled.

          16.7 Death. If a Participant dies before complete distribution of
amounts payable upon settlement of an Award subject to Section 409A, such
undistributed amounts shall be distributed to his or her beneficiary under the
distribution method for death established by the Participant’s Election upon
receipt by the Committee of satisfactory notice and confirmation of the
Participant’s death. If the Participant has made no Election with respect to
distributions upon death, all such distributions shall be paid in a lump sum
upon receipt by the Committee of satisfactory notice and confirmation of the
Participant’s death.

          16.8 Prohibition of Acceleration of Payments. Notwithstanding any
provision of the Plan or an Award Agreement to the contrary, this Plan does not
permit the acceleration of the time or schedule of any payment under an Award
providing Section 409A Deferred Compensation, except as permitted by Section
409A.

     17. Tax Withholding.

          17.1 Tax Withholding in General. The Company shall have the right to
deduct from any and all payments made under the Plan, or to require the
Participant, through payroll withholding, cash payment or otherwise, to make
adequate provision for, the federal, state, local and foreign taxes, if any,
required by law to be withheld by any Participating Company with respect to an
Award or the shares acquired pursuant thereto. The Company shall have no
obligation to deliver shares of Stock, to release shares of Stock from an escrow
established pursuant to an Award Agreement, or to make any payment in cash under
the Plan until the Participating Company Group’s tax withholding obligations
have been satisfied by the Participant.

          17.2 Withholding in Shares. The Company shall have the right, but not
the obligation, to deduct from the shares of Stock issuable to a Participant
upon the exercise or settlement of an Award, or to accept from the Participant
the tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of any Participating Company. The Fair Market Value of any shares of
Stock withheld or tendered to satisfy any such tax withholding obligations shall
not exceed the amount determined by the applicable minimum statutory withholding
rates.

34

--------------------------------------------------------------------------------

     18. Amendment or Termination of Plan.

          The Committee may amend, suspend or terminate the Plan at any time.
However, without the approval of the Company’s stockholders, there shall be (a)
no increase in the maximum aggregate number of shares of Stock that may be
issued under the Plan (except by operation of the provisions of Section 4.4),
(b) no change in the class of persons eligible to receive Incentive Stock
Options, and (c) no other amendment of the Plan that would require approval of
the Company’s stockholders under any applicable law, regulation or rule,
including the rules of any stock exchange upon which the Stock may then be
listed. No amendment, suspension or termination of the Plan shall affect any
then outstanding Award unless expressly provided by the Committee. Except as
provided by the next sentence, no amendment, suspension or termination of the
Plan may adversely affect any then outstanding Award without the consent of the
Participant. Notwithstanding any other provision of the Plan to the contrary,
the Committee may, in its sole and absolute discretion and without the consent
of any Participant, amend the Plan or any Award Agreement, to take effect
retroactively or otherwise, as it deems necessary or advisable for the purpose
of conforming the Plan or such Award Agreement to any present or future law,
regulation or rule applicable to the Plan, including, but not limited to,
Section 409A.

     19. Miscellaneous Provisions.

          19.1 Repurchase Rights. Shares issued under the Plan may be subject to
one or more repurchase options, or other conditions and restrictions as
determined by the Committee in its discretion at the time the Award is granted.
The Company shall have the right to assign at any time any repurchase right it
may have, whether or not such right is then exercisable, to one or more persons
as may be selected by the Company. Upon request by the Company, each Participant
shall execute any agreement evidencing such transfer restrictions prior to the
receipt of shares of Stock hereunder and shall promptly present to the Company
any and all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.

          19.2 Forfeiture Events. The Committee may specify in an Award
Agreement that the Participant’s rights, payments, and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture, or recoupment
upon the occurrence of specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, termination of Service for Cause or any act by a
Participant, whether before or after termination of Service, that would
constitute cause for termination of Service.

          19.3 Provision of Information. Each Participant shall be given access
to information concerning the Company equivalent to that information generally
made available to the Company’s common stockholders.

          19.4 Rights as Employee, Consultant or Director. No person, even
though eligible pursuant to Section 5, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.
Nothing in the Plan or any Award granted under the Plan shall confer on any
Participant a right to remain an Employee, Consultant or Director or

35

--------------------------------------------------------------------------------

interfere with or limit in any way any right of a Participating Company to
terminate the Participant’s Service at any time. To the extent that an Employee
of a Participating Company other than the Company receives an Award under the
Plan, that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.

          19.5 Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.4 or another provision of the Plan.

          19.6 Delivery of Title to Shares. Subject to any governing rules or
regulations, the Company shall issue or cause to be issued the shares of Stock
acquired pursuant to an Award and shall deliver such shares to or for the
benefit of the Participant by means of one or more of the following: (a) by
delivering to the Participant evidence of book entry shares of Stock credited to
the account of the Participant, (b) by depositing such shares of Stock for the
benefit of the Participant with any broker with which the Participant has an
account relationship, or (c) by delivering such shares of Stock to the
Participant in certificate form.

          19.7 Fractional Shares. The Company shall not be required to issue
fractional shares upon the exercise or settlement of any Award.

          19.8 Retirement and Welfare Plans. Neither Awards made under this Plan
nor shares of Stock or cash paid pursuant to such Awards may be included as
“compensation” for purposes of computing the benefits payable to any Participant
under any Participating Company’s retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.

          19.9 Beneficiary Designation. Subject to local laws and procedures,
each Participant may file with the Company a written designation of a
beneficiary who is to receive any benefit under the Plan to which the
Participant is entitled in the event of such Participant’s death before he or
she receives any or all of such benefit. Each designation will revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. If a married Participant
designates a beneficiary other than the Participant’s spouse, the effectiveness
of such designation may be subject to the consent of the Participant’s spouse.
If a Participant dies without an effective designation of a beneficiary who is
living at the time of the Participant’s death, the Company will pay any
remaining unpaid benefits to the Participant’s legal representative.

          19.10 Severability. If any one or more of the provisions (or any part
thereof) of this Plan shall be held invalid, illegal or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal and
enforceable, and the validity, legality and

36

--------------------------------------------------------------------------------

enforceability of the remaining provisions (or any part thereof) of the Plan
shall not in any way be affected or impaired thereby.

          19.11 No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s or another
Participating Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or another
Participating Company to take any action which such entity deems to be necessary
or appropriate.

          19.12 Unfunded Obligation. Participants shall have the status of
general unsecured creditors of the Company. Any amounts payable to Participants
pursuant to the Plan shall be unfunded and unsecured obligations for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974. No Participating Company shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations. The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
Participant account shall not create or constitute a trust or fiduciary
relationship between the Committee or any Participating Company and a
Participant, or otherwise create any vested or beneficial interest in any
Participant or the Participant’s creditors in any assets of any Participating
Company. The Participants shall have no claim against any Participating Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Plan.

          19.13 Choice of Law. Except to the extent governed by applicable
federal law, the validity, interpretation, construction and performance of the
Plan and each Award Agreement shall be governed by the laws of the State of
California, without regard to its conflict of law rules.

     IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that
the foregoing sets forth the Ross Stores, Inc. 2008 Equity Incentive Plan as
duly adopted and amended by the Committee through March 18, 2009.

  Secretary 


37

--------------------------------------------------------------------------------

PLAN HISTORY AND NOTES TO COMPANY

March 20, 2008

Board adopts Plan with a reserve of 6,000,000 shares, subject to increase by up
to 8,492,928 shares from Predecessor Plan awards.

  May 22, 2008 Stockholders approve Plan.   March 18, 2009

Committee amends Section 8.6 of Plan to add certain cash dividend and
distribution repayment obligation upon termination of Service.

      IMPORTANT NOTE:
Implementation of
Section 11—Deferred
Compensation Awards or
Section 9.6—deferral of
RSU settlement

Upon establishment of a Deferred Compensation Award program pursuant to Section
11 or deferral of settlement of RSUs pursuant to Section 9.6, determine whether
such program will constitute a “top-hat” pension plan under ERISA. If so, file
notice with Dept. of Labor under ERISA Reg. 2520.104-23 within 120 days of
adoption of resolutions by the Committee to establish the program to obtain
exemption from reporting and disclosure requirements of ERISA.

  IMPORTANT NOTE:
IRC 162(m) 5 year
reapproval of performance
goals  

Because the Committee may change the targets under performance goals, Section
162(m) requires stockholder reapproval of the material terms of performance
goals no later than the annual meeting in the 5th year following the year in
which the public company stockholders initially approved such material terms.
See Treas. Reg. 1.162-27(e)(4)(vi).

  IMPORTANT NOTE:
Nasdaq/NYSE evergreen
formula plan term limited
to 10 years

Because the Plan has share add-back features, the Nasdaq and NYSE stockholder
approval rules require that the plan term not exceed 10 years without
stockholder reapproval. See NASD Rule 4350(i)(1)(A) and IM-4320-5; NYSE Listed
Company Manual Sec. 303A(8) and FAQs Regarding New Rules on Stockholder Approval
for Equity Compensation Plans posted on NYSE website, dated 12/16/2003.


 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

      Page 1.      Establishment, Purpose and Term of Plan   1   1.1     
Establishment   1   1.2  Purpose  1   1.3  Term of Plan   1   2.  Definitions
and Construction   1   2.1  Definitions   1   2.2  Construction   7   3. 
Administration   8   3.1  Administration by the Committee   8   3.2  Authority
of Officers   8   3.3  Administration with Respect to Insiders   8   3.4 
Committee Complying with Section 162(m)   8   3.5  Powers of the Committee   8  
3.6  Option or SAR Repricing   9   3.7  Indemnification   10   4.  Shares
Subject to Plan   10   4.1  Maximum Number of Shares Issuable   10   4.2 
Adjustment for Unissued Predecessor Plan Shares   10   4.3  Share Counting   11
  4.4  Adjustments for Changes in Capital Structure   11   5.  Eligibility and
Award Limitations   12   5.1  Persons Eligible for Awards   12   5.2 
Participation   12   5.3  Incentive Stock Option Limitations   12   5.4  Award
Limits   13   6.  Stock Options   14   6.1  Exercise Price   14   6.2 
Exercisability and Term of Options   14   6.3  Payment of Exercise Price   15  
6.4  Effect of Termination of Service   15   6.5  Transferability of Options 
 16   7.  Stock Appreciation Rights   17   7.1  Types of SARs Authorized   17  
7.2  Exercise Price   17   7.3  Exercisability and Term of SARs   17


-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

      Page   7.4      Exercise of SARs  17   7.5  Deemed Exercise of SARs   18  
7.6  Effect of Termination of Service   18   7.7  Transferability of SARs   18  
8.      Restricted Stock Awards   18   8.1  Types of Restricted Stock Awards
Authorized   18   8.2  Purchase Price   19   8.3  Purchase Period   19   8.4 
Payment of Purchase Price   19   8.5  Vesting and Restrictions on Transfer   19
  8.6  Voting Rights; Dividends and Distributions   19   8.7  Effect of
Termination of Service   20   8.8  Nontransferability of Restricted Stock Award
Rights   20   9.  Restricted Stock Unit Awards   20   9.1  Grant of Restricted
Stock Unit Awards   20   9.2  Purchase Price   21   9.3  Vesting   21   9.4 
Voting Rights, Dividend Equivalent Rights and Distributions   21   9.5  Effect
of Termination of Service   22   9.6  Settlement of Restricted Stock Unit
Awards   22   9.7  Nontransferability of Restricted Stock Unit Awards   22  
10.  Performance Awards   22   10.1  Types of Performance Awards Authorized   22
  10.2  Initial Value of Performance Shares and Performance Units   23   10.3 
Establishment of Performance Period, Performance Goals and        Performance
Award Formula   23   10.4  Measurement of Performance Goals   23   10.5 
Settlement of Performance Awards   24   10.6  Voting Rights; Dividend Equivalent
Rights and Distributions   26   10.7  Effect of Termination of Service   26  
10.8  Nontransferability of Performance Awards   27   11.  Deferred Compensation
Awards   27   11.1  Establishment of Deferred Compensation Award Programs   27  
11.2  Terms and Conditions of Deferred Compensation Awards   27   12. 
Nonemployee Director Awards   28   13.  Standard Forms of Award Agreement   29


-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

      Page    13.1      Award Agreements   29   13.2  Authority to Vary Terms 
 29   14.      Change in Control   29   14.1  Effect of Change in Control on
Awards   29   14.2  Effect of Change in Control on Nonemployee Director Awards 
 30   15.  Compliance with Securities Law   30   16.  Compliance with Section
409A   31   16.1  Awards Subject to Section 409A   31   16.2  Deferral and/or
Distribution Elections   31   16.3  Subsequent Elections   32   16.4  Payments
Pursuant to Deferral Elections   32   16.5  Unforeseeable Emergency   33   16.6 
Disabled   33   16.7  Death   34   16.8  Prohibition of Acceleration of
Payments   34   17.  Tax Withholding   34   17.1  Tax Withholding in General 
 34   17.2  Withholding in Shares   34   18.  Amendment or Termination of Plan 
 35   19.  Miscellaneous Provisions   35   19.1  Repurchase Rights   35   19.2 
Forfeiture Events   35   19.3  Provision of Information   35   19.4  Rights as
Employee, Consultant or Director   35   19.5  Rights as a Stockholder   36  
19.6  Delivery of Title to Shares   36   19.7  Fractional Shares   36   19.8 
Retirement and Welfare Plans   36   19.9  Beneficiary Designation   36   19.10 
Severability   36   19.11  No Constraint on Corporate Action   37   19.12 
Unfunded Obligation   37   19.13  Choice of Law   37


-iii-

--------------------------------------------------------------------------------